Citation Nr: 0534326	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  03-12 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for status post-dissection of left internal carotid artery, 
with parietal stroke and right-sided paresthesias (stroke).

2.  Entitlement to an initial rating in excess of 10 percent 
for migraine headaches.

3.  Entitlement to a date earlier than February 6, 2004, for 
grant of service connection for dementia as secondary to the 
service-connected stroke residuals.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel


INTRODUCTION

The veteran had active service from May 1985 to July 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  A November 2001 rating decision granted service 
connection for the stroke residuals with a 10 percent 
evaluation and for migraine headaches with a noncompensable 
evaluation, among other disabilities.  The veteran perfected 
an appeal of the initial evaluations of her stroke disability 
residuals and her migraine headaches.  A February 2003 rating 
decision granted a compensable evaluation of 10 percent for 
the migraine headaches, and a May 2005 rating decision 
granted service connection for dementia with a 100 percent 
evaluation as secondary to the service-connected stroke 
residuals.

In light of the fact that the veteran contested the initial 
evaluation of her disabilities, the Board has styled the 
issues as reflected.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in September 2005.  A 
transcript of the hearing testimony is associated with the 
claim file.

In a June 2005 letter, the veteran's attorney asserted that 
the evaluation of the veteran's right elbow bursitis and 
hypertension disabilities, and her claim for entitlement to a 
total disability rating on the basis of individual 
unemployability (TDIU) are still in appellate status.  The 
Board notes that the veteran's January 2002 Notice of 
Disagreement did not appeal the initial evaluation of her 
right elbow bursitis and hypertension, and the May 2005 
rating decision determined that the 100 percent evaluation 
for dementia subsumed the veteran's claim for TDIU and was 
deemed a full grant of benefits on that claim.  Thus, these 
issues are not within the Board's jurisdiction.  To the 
extent that the attorney's letter referenced the issues of 
increased ratings for right elbow bursitis and hypertension, 
these matters are REFERRED to the RO for clarification as to 
whether a claim for increase is, in fact, being sought, and 
if so, appropriate action.

The Board further notes that there was no Supplemental 
Statement of the Case (SSOC) issued after the May 2004 
examination or the May 2005 rating decision.  See 38 C.F.R. 
§ 19.31 (2005).  In light of the fact that those events did 
not address the migraine headaches and stroke residuals, 
however, the Board finds that a SSOC was not indicated, Id., 
and the veteran will not be prejudiced by the Board 
addressing the merits of the issues reflected on the cover 
sheet.

The issues of entitlement to an increased initial rating for 
stroke residuals and entitlement to a date earlier than 
February 6, 2004, for the grant of service connection for 
dementia as secondary to the service-connected stroke 
residuals will be discussed in the REMAND portion of this 
document, and are REMANDED to the Appeals Management Center 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The veteran's migraine headaches manifest with episodes 
once or twice a month.  The veteran also reports subjective 
complaints of another type headache which manifests behind 
her eye, which occurs a couple of times a week.

2.  Migraine headaches with characteristic prostrating 
attacks occurring on an average once a month over last 
several months has not been more nearly approximated.

3.  The preponderance of the evidence does not show an 
underlying clinical condition or disorder associated with the 
headaches the veteran describes as manifesting behind her 
eye.


CONCLUSION OF LAW

The requirements for an initial rating in excess of 10 
percent for migraine headaches have not been met.  
38 U.S.C.A. § 1151, 5107 (West 2002); 38 C.F.R. § 4.1, 4.3, 
4.7, 4.10, 4.124a, Diagnostic Codes 8008, 8100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
claimant of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence she is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

The veteran first raised her claims of entitlement to an 
increased initial rating by her January 2002 Notice of 
Disagreement, and her claim to entitlement to an earlier 
effective date by her September 2005 Notice of Disagreement, 
both of which were clearly after each appealed rating 
decision.  VA's Office of General Counsel indicated in VA 
O.G.C. Prec. Op. No. 8-2003 that, when VA receives a Notice 
of Disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a Statement of 
the Case (SOC) if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue, if VA has already given the section 5103(a) 
notice regarding the original claim.

In this case, in a July 2001 letter, the RO provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate the claims for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in her possession.

The veteran was also provided with a copy of the appealed 
rating decision, as well as the February 2003 and March 2003 
SOC.  These documents provided her with notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding her claim.  By way of these 
documents, she also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.

Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which she might obtain such evidence, and 
of the allocation of responsibilities between herself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claim file consists of the 
veteran's service medical records, post-service medical 
records and examination reports, and records related to her 
application for benefits administered by the Social Security 
Administration.  Under the circumstances in this case, the 
veteran has received the notice and assistance contemplated 
by law and adjudication of the claim poses no risk of 
prejudice to the veteran.  See Mayfield, supra; Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims).


Relevant law and regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001).

Factual background

The July 2001 neurology examination report reflects that the 
examiner noted that the veteran recovered well from the 
stroke she experienced during her active service.  She 
reported that, when she got really tired, she got somewhat 
clumsy with her right hand.  She reported that, with her 
headaches, she had nausea, light bothered her, and the pain 
was on both sides of her head, and she found a dark place to 
lie down and took Midrin when she felt an attack coming, 
which was effective.  The veteran reported that her last 
headache attack was two years earlier.  Physical examination 
revealed the veteran's attention span to be good, and she 
displayed good verbal and language skills, understanding, 
insight, judgment, and fund of knowledge.  The examiner 
assessed the veteran's headaches as infrequent and 
controlled, and opined that they were non-disabling.  The 
July 2001 arteries examination report reflects that the 
veteran related that she was prescribed Medrol for her 
migraine headaches, but she had not used it.

In her Notice of Disagreement, the veteran asserted that her 
migraine headaches, when they occurred, left her unable to 
function due to pain, that she usually vomited, and that, on 
more than one occasion, she required an injection because the 
Midrin was not effective.  She related that, relying on 
information from others, she experienced migraines every 
other month or more and, at times, as many as three in one 
month.

A September 2002 private examination report reflects that the 
veteran was examined in connection with her application for 
Social Security benefits.  She related that she had a stroke 
which affected her right side, and she was taking Avapro.  
Physical examination revealed the veteran's pupils to be 
equal, round, and reactive to light and accommodation.  Fundi 
showed no papilledema, hemorrhage, or exudate.  Pulses of her 
extremities were equal bilaterally.  She exhibited full use 
of both hands and arms while dressing and undressing.  
Grasping strength and manipulated functions were not 
impaired.  Neurologically, she showed normal response to 
light touch, pinprick, and vibration.  Motor was 5/5 
bilaterally, and reflexes were 2+/2+ bilaterally.  The 
examiner's diagnoses included cerebrovascular accident with 
deficit.  The report reflects no further detail or 
explanation of the deficit, nor did it comment on migraine 
headaches.

The January 2003 neurology examination report reflects that 
the examiner noted the veteran was a poor historian, and that 
he relied on the veteran's female companion to obtain her 
history and symptoms.  The companion related that the 
veteran's headaches were mostly on the left temporal and 
could spread to bi-frontal or bi-temporal, accompanied at 
times with nausea.  She also experienced photophobia and 
phonophobia.  It was related that she experienced the 
headaches two to three times a week, and they lasted from a 
half an hour to almost the whole day.  Midrin provided 
partial relief.  

The examiner noted that the veteran's stroke syndrome 
resolved after her treatment in active service, but she still 
experienced occasional transient ischemic attacks involving 
the left carotid artery, with symptoms of paresthesias of the 
right face and right arm, off and on, which the veteran 
related lasted only a few minutes.  Physical examination 
revealed the veteran to be slower in mentation, but she 
responded adequately to verbal questions.  She was alert and 
oriented times three.  Her speech was fluent although she 
remained mute and non-verbal.  Her comprehension was good and 
memory for immediate recall was 3/3, in three minutes, 2/3, 
and in five minutes, 1/3.  Remote memory was slightly 
decreased, and past memory was fair to good, as were 
arithmetics and calculations and serial sevens.  Intelligence 
and judgment were average and insight poor.  Positive carotid 
bruit was noted bilaterally, and carotid pulses were 
decreased on the left internal carotid artery and common 
carotid artery junction on palpation.  No neurological 
deficits were noted.  Sensory examination was intact to 
pinprick and light touch sensation bilaterally.  Position 
sense and vibration sense were all intact, except slightly 
decreased vibration sense noted on the feet.  Romberg test 
was negative, and cortical sensory was slightly decreased on 
the right side.  

The examiner rendered a diagnosis of status post-left 
internal carotid artery dissection and complete occlusion of 
left internal cartoid artery with history of stroke of the 
left hemisphere with right hemiparesis which resolved 
completely, and migraine headaches.

A February 2003 brain CT scan report showed an old left 
parietal infarct but no definite abnormality otherwise.

In her substantive appeal, the veteran's attorney asserted 
essentially the same averments as in the June 2005 written 
statements.  Specifically, the RO did not consider the 
veteran's descriptions of her symptoms, and that she 
manifested residuals which were not evaluated, primarily pain 
due to her headaches.  The attorney also asserted that 
Diagnostic Code 8008, which the veteran was rated under, did 
not capture all of her symptomatology.

An August 2003 VA neurology note reflects that the veteran's 
March 2003 EEG was normal, the etiology of the veteran's 
reported episodes of "fogginess" was unclear, and that her 
history was not consistent with transient ischemia attacks, 
but there did appear to be an element of depression.  An 
addendum by the other provider on the veteran's case reflects 
that a trial regimen of Tegretol was tried in the event that 
her "spells" were complex-partial seizures but without any 
reported effect.  The examiner noted that, despite the 
veteran sitting stone faced and staring at her friend or into 
space, there was no motor or sensory asymmetry, and cortical 
sensory was intact.  The assessment was chronic left cartoid 
artery occlusion, left (dominant) hemispheric stroke with no 
apparent motor or sensory residual, and that depression must 
be considered.

The May 2004 neurology examination report reflects that the 
veteran related that she was taking Plavix and aspirin, and 
she complained of migraine headaches.  She described the 
headaches as mostly localized to the left orbital area, 
frontal, throbbing, intense, and painful.  She reported 
feeling fogginess in the head with the headaches at times, as 
well as blurred vision, photophobia, phonophobia, and some 
nausea and vomiting.  She related that the headaches occurred 
about two to three times a week, and could last for hours to 
a day.  They were partially relieved by headache medications 
and pain pills.  After recording this information, the 
examiner observed, "please note that the patient also has 
insulin-dependent diabetes mellitus."  The examiner's 
diagnoses included migraine headaches.

At the hearing, the veteran related at first that, while 
employed, her headaches occurred probably two to three times 
a week.  Transcript (T), p. 12.  As she continued to describe 
her symptoms, however, she related that she had migraines and 
"other kind of headaches," with the other kind being "one 
that's like behind the eye."  She related that it occurred 
when she got really tired, and they occurred a couple of 
times a week, depending on what she did, and she did not 
remember when they occurred.  Taking Midrin prevented 
vomiting but she still had to lay down.  T., pp. 18-19, 29-
30.  The veteran related that she experienced migraines once 
or twice a month during her active service, and that their 
frequency had remained the same after she separated from 
active service.  T., p. 20.  The veteran's friend related 
that, whenever the veteran experienced a headache, she did 
not make it clear to her what type of headache she was 
having.  T., p. 34.

Analysis

The applicable rating criteria provide that migraine 
headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability warrant an evaluation of 50 percent.  38 
C.F.R. § 4.124a, Diagnostic Code 8100.  Migraines with 
characteristic prostrating attacks occurring on an average 
once a month over last several months warrant a 30 percent 
evaluation.  Id.  Migraines with characteristic prostrating 
attacks occurring on an average one in two months over last 
several months warrant a 10 percent evaluation.  Id.  Less 
frequent attacks warrant a noncompensable evaluation.  Id.

The Board finds that the preponderance of the evidence shows 
the veteran's migraine headaches to have more nearly 
approximated a 10 percent evaluation for the entire appeal 
period.  38 C.F.R. §§ 4.3, 4.7.  While the examination 
reports of approximately the mid-appeal period reflect the 
veteran described her headaches as having occurred very 
frequently, two to three times a week, the evidence obtained 
later in the period reflects that the veteran's complaints of 
frequent headaches were not, and are not, related to her 
migraine headaches.  This appears consistent with the 
findings and diagnosis at the July 2001 neurology 
examination, where the examiner assessed her migraines as 
non-disabling and controlled by medication.  The issue was 
better clarified at the hearing, where she explained that she 
experienced two types of headaches, migraines and "another 
kind," the latter having occurred more frequently.  The 
evidence provided at the hearing was to the effect that the 
frequency of her migraines had not change since her active 
service, which was once or twice a month.  The overall 
evidence shows her migraine headache disability to more 
nearly approximate a 10 percent evaluation.  38 C.F.R. § 4.7.  
The Board finds that a higher evaluation has not been more 
nearly approximated in that the preponderance of the evidence 
does not show migraine symptomatology on average of once a 
month over several months.  Id.

As concerns the "other headaches" which the veteran 
reports, none of the examination or consult reports reflect 
any diagnosis of an underlying condition or disorder with 
which to associate her claimed pain.  There must be evidence 
of an underlying disorder.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) ("[P]ain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted").  There also is the matter, as 
reflected in the August 2003 neurology note that the 
veteran's claimed symptoms may be associated with her mental 
disorder, for which she is separately rated.

The Board further finds that the evidence of record does not 
show the veteran's complaint of other headaches to be a 
proper subject of extra-schedular consideration, as the 
primary factor considered in extra-schedular considerations 
is marked impact on employment.  See 38 C.F.R. § 3.321(b)(1).  
The veteran is already evaluated at 100 percent for dementia 
secondary to her stroke due to its impact on her 
employability.

The Board has considered the reasonable doubt doctrine as 
concerns the veteran's disability, 38 C.F.R. § 4.3, and finds 
that the preponderance of the evidence shows the veteran's 
migraine headaches to more nearly approximate a 10 percent 
evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The 
Board further finds that a 10 percent evaluation adequately 
compensates the veteran for her functional loss due to her 
migraine headache symptomatology for the entire appeal 
period.  38 C.F.R. § 4.7.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
migraine headaches is denied.



REMAND

The May 2005 rating decision granted service connection for 
dementia as secondary to the service-connected stroke 
residuals with a 100 percent evaluation, effective February 
6, 2004.  At her hearing before the undersigned, the veteran 
placed a Notice of Disagreement with the assigned effective 
date on the record, see 38 C.F.R. § 20.300, and testimony was 
received on the issue.  In such cases, the appellate process 
has commenced and the appellant is entitled to an SOC on the 
issue.  See Pond v. West, 12 Vet. App. 341 (1999); Manlicon 
v. West, 12 Vet. App. 238 (1999).  Thus, the issue of 
entitlement to an effective date earlier than February 6, 
2004, must be remanded to the RO for additional action.

The claims file reflects that the veteran continues to be 
evaluated at 10 percent for her stroke.  See 38 C.F.R. § 
4.124a, Diagnostic Code 8008.  The Board notes, however, that 
after six months, the condition is rated on the basis of any 
residuals, with a minimum evaluation of 10 percent.  Id.  In 
light of the fact that the veteran's dementia was diagnosed 
as secondary to her stroke, the question arises as to whether 
she should retain the separate "minimum" evaluation for the 
stroke, as opposed to the assignment of separate evaluations 
for the stroke residuals.  

More specifically, it is unclear to the Board whether the 
newly service-connected dementia constitutes a "residual" 
of her stroke in accordance with Diagnostic Code 8008, in 
which case it may fall within the parameters of the appeal of 
the assigned 10 percent rating for her stroke residuals 
(possibly permitting a staged rating), or whether the 
dementia represents a new disability contingent upon the date 
of the claim therefore.  

Thus, while an appeal of the issue of entitlement to an 
initial evaluation in excess of 10 percent for the stroke was 
perfected, the Board deems that issue to be inextricably 
intertwined with the issue of the effective date of the 
veteran's grant of service connection and the evaluation of 
her dementia.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two or more issues are inextricably intertwined if 
one claim could have significant impact on the other).  This 
issue is, therefore, also being remanded.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall issue an SOC with regard 
to the issue of entitlement to an 
effective date earlier than February 6, 
2004, for the grant of service connection 
for dementia as secondary to the service-
connected stroke with a 100 percent 
evaluation.  If, and only if, the 
appellant completes her appeal by filing 
a timely substantive appeal on the 
aforementioned issue (or the RO 
determines that the issue falls within 
the appeal of the 10 percent rating for 
stroke residuals) should this claim be 
returned to the Board.  38 U.S.C.A. § 
7104.

2.  Regardless of whether an appeal is 
perfected of the effective date issue, 
the RO should ensure that all of the 
veteran's related treatment records not 
already associated with the claim file 
are obtained and associated with the 
claim file.  The proper release should be 
obtained where necessary.

3.  After the above is completed, the RO 
should arrange for appropriate 
examinations, where indicated by the 
evidence, to ensure that the veteran is 
properly evaluated for any stroke 
residuals in addition to the dementia.
After all of the above is completed, the 
RO shall review all of the evidence 
obtained since the SOC in light of all 
the other evidence of record, to include 
whether the current 10 percent evaluation 
for a stroke has been subsumed by 
separate ratings for residuals.  To the 
extent that any benefit sought on appeal 
remains denied, issue the veteran a 
supplemental SOC and, if all is in order, 
return the case to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


